Citation Nr: 0920720	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  08-02 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an earlier effective date for grant of 
service connection for tinnitus.

2.  Entitlement to a disability rating in excess of 30 
percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney at Law


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1978 to 
October 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from January 2006 and June 2007 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida. 

A hearing was held before a member of the Board in April 
2009.  The Veteran was unable to attend due to illness, but 
his representative made a statement on his behalf.  A 
transcript of that hearing is of record.  

From a review of the record, as well as from statements by 
the Veteran's representative, it appears that in addition to 
appealing the issues of entitlement to an earlier effective 
date for a grant of service connection for tinnitus and 
entitlement to a disability rating in excess of 30 percent 
for bilateral hearing loss, the Veteran also intended to 
appeal the issues of entitlement to service connection for a 
bilateral eyes disability, hepatitis C, and a back 
disability, as well as entitlement to an earlier effective 
date for hearing loss and an increased rating for tinnitus.  

Under 38 U.S.C.A. § 7105(a) (West 2002), an appeal to the 
Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case (SOC) is furnished to the veteran.  In essence, the 
following sequence is required: There must be a decision by 
the RO, the veteran must express timely disagreement with the 
decision, VA must respond by explaining the basis for the 
decision to the veteran, and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (2008).

Here, the only issues that have been addressed in a statement 
of the case and properly appealed to the Board are the issues 
of entitlement to an earlier effective date for a grant of 
service connection for tinnitus and entitlement to a 
disability rating in excess of 30 percent for bilateral 
hearing loss.  Accordingly, the Board only has jurisdiction 
over these two issues.  The remaining issues are referred to 
the RO for appropriate development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran never filed a claim for entitlement to 
service connection for tinnitus.  

2.  The RO granted entitlement to service connection for 
tinnitus effective October 13, 2005, the date the Veteran 
filed a claim for an increased rating for hearing loss.

3.  The Veteran's bilateral hearing loss is manifested by no 
worse than Level IV hearing in the left ear and no worse than 
Level XI hearing in the right ear.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an earlier effective date 
for service connection for tinnitus have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2008).

2.  The criteria for entitlement to a disability rating in 
excess of 30 percent for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date

The effective date of a grant of service connection is 
governed by 38 U.S.C.A.  § 5110 as implemented by 38 C.F.R. § 
3.400.  38 U.S.C.A. § 5110(a) states, "unless specifically 
provided otherwise in this chapter, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(b)(1) states that "the effective date of 
an award of disability compensation to a veteran shall be the 
day following the date of the veteran's discharge or release 
if application therefore is received within one year from 
such date of discharge or release."

The regulation implementing 38 U.S.C.A. § 5110 provides that 
the effective date of an evaluation and award of compensation 
based on direct service connection shall be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year of separation from 
active service; otherwise it shall be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(i)(2) (2008).

The Veteran was granted service connection for tinnitus in a 
January 2006 rating decision, effective October 13, 2005, the 
date the Veteran filed a claim for an increased rating for 
hearing loss.  The Veteran claims that because there is 
medical evidence that he suffered from tinnitus in 1983, the 
effective date of service connection for tinnitus should be 
in 1983.  However, the Board can find no evidence that the 
Veteran filed a separate claim seeking entitlement to service 
connection for tinnitus in 1983.  Indeed, it does not appear 
that the Veteran ever filed a claim seeking entitlement to 
service connection for tinnitus and that the RO, on its own 
initiative, granted this claim. 

VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed and the mere presence of medical evidence that a 
veteran suffers from a disability does not establish intent 
on the part of the veteran to seek service connection for 
that disability.  Brannon v. West, 12 Vet. App. 32, 34-35 
(1998).  Thus, the mere fact that there was medical evidence 
of tinnitus of record in 1983 is not alone sufficient 
evidence to award an earlier effective date.  The Veteran 
must show that he expressed his intention to seek service 
connection for tinnitus in writing at some time prior to 
October 2005.  

As discussed above, an effective date will be either the date 
entitlement to service connection for a disability arose or 
the date a claim for service connection is filed, which ever 
date is later, unless the claim is filed within one year of 
service which the Veteran did not do in this case.  38 C.F.R. 
§ 3.400(b)(i)(2) (2008).  While the Veteran may have been 
suffering from tinnitus since his active service, 
unfortunately he has never filed a claim seeking service 
connection for this disability.  He was only granted service 
connection as part of the RO's process of adjudicating a 
separate claim for an increased rating for hearing loss and 
the RO reasonably assigned an effective date based on the 
date the Veteran file his increased rating claim.  As the 
date the Veteran filed this increased rating claim (October 
13, 2005) is later than the date entitlement to service 
connection arose, that later date is the proper effective 
date.  

While the Board recognizes that this may seem unfair to the 
Veteran, the Board is bound to uphold the law.  Based on all 
the above evidence, entitlement to an effective date earlier 
than October 13, 2005 for the Veteran's service connected 
tinnitus is not warranted.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit-
of- the- doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R., Part 4 (2008).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2008).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 
505 (2007), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased rating claims.

The Veteran was originally granted service connection for 
right ear hearing loss in a December 1983 rating decision, 
effective October 1982, and assigned an initial non-
compensable evaluation.  In October 2005, the Veteran filed a 
claim for an increased rating for his hearing loss.  In a 
January 2006 rating decision, the RO increased the Veteran's 
disability rating to 30 percent and granted service 
connection for the left ear as well.  The Veteran has 
appealed.

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometric tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule requires assignment of a Roman numeral 
designation, ranging from I to XI.  Other than exceptional 
cases, VA arrives at the proper designation by mechanical 
application of Table VI, which determines the designation 
based on results of standard test parameters.  Id.  Table VII 
is then applied to arrive at a rating based upon the 
respective Roman numeral designations for each ear.  Id.

For exceptional hearing impairment, 38 C.F.R. § 4.86 (2008) 
states that when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, or when the pure tone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear is to be evaluated separately.  Id.

Of record are results from VA compensation examinations from 
January 2006, February 2007, and September 2007.  

The January 2006 examination yielded test results of pure 
tone thresholds in the right ear at 500, 1000, 2000, 3000, 
and 4000 Hertz of 95, 105+, 105+, 105+, and 105+ decibels, 
respectively, for an average over the four frequencies of 
interest of 105 decibels.  Pure tone thresholds measured in 
the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 
40, 55, 50, 55, and 60 decibels, respectively, with an 
average over the four frequencies of interest of 55 decibels.  
Speech audiometry test results revealed speech recognition 
ability that was untestable in the right ear and of 80 
percent in the left ear.  These results show that the Veteran 
has exceptional hearing loss in the right ear as contemplated 
in 38 C.F.R. § 4.86.  

Application of 38 C.F.R. § 4.85 Table VI and Table VIA to the 
February 2005 measurements results in assignment of Roman 
Numeral XI to the right ear and Roman Numeral IV to the left 
ear, for the purpose of determining a disability rating.  A 
30 percent rating is derived from Table VII of 38 C.F.R.  
§ 4.85 by intersecting row IV with column XI.

No further testing was done until February 2007.  The 
February 2007 examination yielded test results of pure tone 
thresholds in the right ear at 500, 1000, 2000, 3000, and 
4000 Hertz of 105+, 105+, 105+, 105+, and 105+ decibels, 
respectively, for an average over the four frequencies of 
interest of 105 decibels.  Pure tone thresholds measured in 
the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 
45, 55, 60, 65, and 65 decibels, respectively, with an 
average over the four frequencies of interest of 61.25 
decibels.  Speech audiometry test results revealed speech 
recognition ability that was untestable in the right ear and 
of 100 percent in the left ear.  These results show that the 
Veteran has exceptional hearing impairment in the both ears 
as contemplated in 38 C.F.R. § 4.86.  

Application of 38 C.F.R. § 4.85 Table VI and Table VIa to the 
February 2007 measurements results in assignment of Roman 
Numeral IV to the left ear and Roman Numeral XI to the right 
ear, for the purpose of determining a disability rating.  A 
30 percent rating is derived from Table VII of 38 C.F.R. § 
4.85 by intersecting row IV with column XI.

The Veteran was given a final VA examination in September 
2007.  The September 2007 examination yielded test results of 
pure tone thresholds in the right ear at 500, 1000, 2000, 
3000, and 4000 Hertz of 105+, 105+, 105+, 105+, and 105+ 
decibels, respectively, for an average over the four 
frequencies of interest of 105 decibels.  Pure tone 
thresholds measured in the left ear at 500, 1000, 2000, 3000, 
and 4000 Hertz were 40, 55, 50, 60, and 60 decibels, 
respectively, with an average over the four frequencies of 
interest of 56.25 decibels.  Speech audiometry test results 
revealed speech recognition ability that was untestable in 
the right ear and of 76 percent in the left ear.  These 
results show that the Veteran has exceptional hearing 
impairment in the right ear as contemplated in 38 C.F.R. 
§ 4.86.  

Application of 38 C.F.R. § 4.85 Table VI and Table VIa to the 
February 2007 measurements results in assignment of Roman 
Numeral IV to the left ear and Roman Numeral XI to the right 
ear, for the purpose of determining a disability rating.  A 
30 percent rating is derived from Table VII of 38 C.F.R. § 
4.85 by intersecting row IV with column XI.

The January 2006, February 2007, and September 2007 
audiological testings do not provide for assigning a 
disability rating in excess of 30 percent for the Veteran's 
bilateral hearing loss.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the United 
States Court of Appeals for Veterans Claims (Court) held that 
in addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  
Martinak, 21 Vet. App. at 455.  Here, the VA examiners did 
not directly discuss the effect of the Veteran's hearing loss 
on his daily activities.  However, a remand is not warranted 
because the claims file includes records from the Social 
Security Administration which include an analysis of how the 
Veteran's hearing loss disability impacts his ability to live 
and work, which has been reviewed.  

In this regard, it is important for the Veteran to understand 
that a 30 percent evaluation for hearing loss is a 
significant disability evaluation that will, by definition, 
cause the Veteran problems in his day-to-day life (if it did 
not, there would be no basis to find the Veteran 40 percent 
disabled as the result of this disability and the tinnitus). 

Also considered by the Board is whether the Veteran's 
bilateral hearing loss disability warrants referral for 
extraschedular consideration.  To accord justice in an 
exceptional case where the scheduler standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) 
(2008).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

The Board finds that the schedular rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  
Therefore, no referral for extraschedular consideration is 
required and no further analysis is in order.

The Board does not find evidence that the Veteran's hearing 
loss disability should be increased for any period based on 
the facts found during the whole appeal period.  The evidence 
of record from the day the Veteran filed the claim to the 
present supports the conclusion that the Veteran is not 
entitled to additional increased compensation during any time 
within the appeal period.  As such, the claim for a 
disability rating in excess of 30 percent for bilateral 
hearing loss must be denied.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Here, notice was satisfied by way of letters sent to the 
Veteran in December 2005, August 2006, and June 2007.  These 
letters informed the Veteran of what evidence was required to 
substantiate his claim and of VA and the Veteran's respective 
duties for obtaining evidence.  The Veteran was also informed 
of how VA assigns disability ratings and effective dates.

However, notice as to how VA assigns disability ratings and 
effective dates was not provided to the Veteran prior to the 
initial unfavorable decision on the hearing loss claim by the 
RO.  Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or a 
supplemental statement of the case, is sufficient to cure a 
timing defect).

Although the notice letter not sent before the initial RO 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the RO also readjudicated the case by 
way of a statement of the case issued in July 2008.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

In July 2008, the RO sent the Veteran a letter that complied 
with the holding in Vazquez-Flores.  However, this notice was 
not sent to the Veteran until after the initial adjudication 
of the claim and was not followed by a readjudication.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial.  However, in the recent case of Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009), the United States Supreme 
Court (Supreme Court) determined that the Federal's Circuit's 
"harmless error" analysis set forth in Sanders v. Nicholson 
was too complex and rigid, its presumptions imposed 
unreasonable evidentiary burdens upon the VA, and it would 
too often require an appellate court to treat as harmful 
errors that in fact were harmless.  Instead, the Supreme 
Court held that in cases were notice was inadequate, the 
reviewing court should consider the totality of the 
circumstances in determining whether the Veteran was 
prejudiced by the error.

Here, the Board notes that although the July 2008 Vazquez-
Flores notice was not followed by a readjudication, at the 
April 2009 hearing, the undersigned Veterans' Law Judge asked 
the Veteran's attorney if the Veteran had any additional 
evidence to submit and was informed that all relevant 
evidence was of record.  Thus, as the Veteran has no 
additional evidence to submit, no purpose would be served by 
remanding the case for readjudication and the Board can 
proceed with the adjudication of this appeal.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that all evidence necessary 
for a fair adjudication of the claim is of record.  The RO 
has obtained the Veteran's service treatment records, as well 
as VA and SSA records.  The Veteran was also afforded three 
VA audiological examinations.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


